          Case 7:21-cv-00132 Document 7 Filed on 04/27/21 in TXSD Page 1 of 3
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              April 27, 2021
                              UNITED STATES DISTRICT COURT
                                                                                           Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

MIGUEL ANGEL HERRERA                 §
GONZALEZ,                            §
                                     §
      Plaintiff,                     §
                                     §
VS.                                  §
                                     §
COMMUNITY LOAN SERVICING, LLC; §
and CONNIE COBB, Substitute Trustee, §
                                     §
      Defendants.                    § CIVIL ACTION NO. 7:21-cv-00132
COMMUNITY LOAN SERVICING, LLC, §
                                     §
      Counter- Plaintiff,            §
                                     §
VS.                                  §
                                     §
MIGUEL ANGEL HERRERA                 §
GONZALEZ,                            §
                                     §
      Counter-Defendant.             §

                                      OPINION AND ORDER

           The Court now considers Plaintiff’s “Motion to Remand”1 and Defendant Community

Loan Servicing, LLC’s response.2 After considering the motion, record, and relevant authorities,

the Court DENIES Plaintiff’s motion.

       I. BACKGROUND

           This is a foreclosure case. Plaintiff originally filed suit on April 5, 2021, in Texas state

court seeking a temporary restraining order to halt the foreclosure sale of his home in Hidalgo




1
    Dkt. No. 5.
2
    Dkt. No. 6.


1/3
       Case 7:21-cv-00132 Document 7 Filed on 04/27/21 in TXSD Page 2 of 3




County, Texas, scheduled for April 6th.3 The state judge granted a temporary restraining order

on April 5th.4 Substitute trustee Defendant Connie Cobb was served on April 6th and advised

Defendant Community Loan Servicing, LLC of the lawsuit. 5 Defendant Community Loan

Servicing filed its answer and counterclaim in state court on April 7th6 and removed to this Court

on the same day.7 Plaintiff filed the instant motion to remand on April 22nd.8 Defendant

responded on the same day.9 The issue of the Court’s jurisdiction is ripe for decision. The Court

turns to its analysis.

    II. ANALYSIS

        Plaintiff first argues that the Court should remand this case because it does not involve a

federal question.10 This Court has already rejected this argument made by Plaintiff’s same

counsel Juan Angel Guerra.11 The Court reiterates that diversity jurisdiction is a sufficient basis

upon which to maintain jurisdiction over this case.

        Plaintiff next argues that the “parties are not divers [sic].”12 Plaintiff is a citizen of

Texas,13 Defendant Community Loan Servicing is a citizen of Delaware and Florida. 14 Substitute

trustee Connie Cobb is a citizen of Texas,15 but is an improperly joined party and is thus

DISMISSED from this case for the same reasons numerous courts have already laid out:



3
  Dkt. No. 1-2 at 2–3.
4
  Dkt. No. 1-3.
5
  Dkt. No. 1 at 1, ¶ 2.
6
  Dkt. No. 1-2 at 13.
7
  Dkt. No. 1.
8
  Dkt. No. 5.
9
  Dkt. No. 6.
10
   Dkt. No. 5 at 1, ¶ 3.a.
11
   Garcia v. Metro. Life Ins. Co., No. 1:19-cv-113, 2019 WL 4280098, at *4 (S.D. Tex. Aug. 16, 2019) (Morgan, J.)
(holding that the Court may have subject matter jurisdiction under federal question jurisdiction or diversity
jurisdiction), report and recommendation adopted, 2019 WL 4274228 (S.D. Tex. Sept. 10, 2019) (Rodriguez, J.).
12
   Dkt. No. 5 at 1, ¶ 3.b.
13
   Dkt. No. 1-2 at 1, § II.
14
   Dkt. No. 1 at 4, ¶ 13.
15
   Id. ¶ 14.


2/3
       Case 7:21-cv-00132 Document 7 Filed on 04/27/21 in TXSD Page 3 of 3




Plaintiff fails to allege any cognizable claim against the substitute trustee and the substitute

trustee is not a necessary or relevant party with respect to the relief Plaintiff does seek.16

        Plaintiff last argues that the amount in controversy is less than $75,000, excluding

interest and costs, because Plaintiff is “suing only for the equity.”17 Numerous courts including

this one have rejected this argument.18 The Court reiterates that the amount in controversy is the

value of the property at issue, which the Hidalgo County Central Appraisal District appraised at a

value of $175,045.19

        Accordingly, the Court finds that it has diversity jurisdiction over this case under 28

U.S.C. § 1332. The Court DENIES Plaintiff’s motion to remand and request for attorney’s fees.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 27th day of April 2021.


                                                         ___________________________________
                                                                      Micaela Alvarez
                                                                 United States District Judge




16
   Dempsey v. Deutsche Bank Nat'l Tr. Co., No. 1:20-cv-203, 2020 WL 7384687, at *2 (S.D. Tex. Dec. 16, 2020)
(Rodriguez, J.) (collecting Fifth Circuit cases); Ordonez v. NewRez LLC, No. 7:20-cv-326, 2020 WL 7258363, at *4
(S.D. Tex. Dec. 9, 2020) (Alvarez, J.); Garcia, 2019 WL 4280098, at *4–5; Flores del Campo v. U.S. Bank, N.A.,
No. 7:19-cv-76, 2019 U.S. Dist. LEXIS 212067, at *5 (S.D. Tex. Apr. 9, 2019) (Alvarez, J.); Rodriguez v. Wells
Fargo Bank, N.A., No. 7:18-cv-109, 2018 U.S. Dist. LEXIS 231333, at *8 (S.D. Tex. June 11, 2018) (Alvarez, J.);
Padalecki v. Bank of Am., N.A., No. SA-14-CV-267-XR, 2014 WL 6965390, at *4 (W.D. Tex. Dec. 5, 2014);
Williams v. Wells Fargo Bank, No. 4:13-cv-825, 2014 WL 1024003, at *5 (S.D. Tex. Mar. 13, 2014) (Harmon, J.).
17
   Dkt. No. 5 at 2, ¶ 3.c.
18
   See Ordonez, 2020 WL 7258363, at *3; Garcia, 2019 WL 4280098, at *5; Silver Gryphon, L.L.C. v. HSBC Bank
USA, N.A., No. CIV.A. H-14-443, 2014 WL 2611811, at *3 (S.D. Tex. June 11, 2014) (Miller, J.); Mason v. Bank of
Am., N.A., No. 4:12CV291, 2013 WL 589556, at *2 (E.D. Tex. Feb. 14, 2013), report and recommendation
adopted, No. 4:12CV291, 2013 WL 1313769 (E.D. Tex. Mar. 28, 2013); Martinez v. BAC Home Loans Servicing,
LP, 777 F. Supp. 2d 1039, 1043 (W.D. Tex. 2010).
19
   Dkt. No. 1-7 at 2; see Statin v. Deutsche Bank Nat. Tr. Co., 599 F. App'x 545, 546 (5th Cir. 2014) (“[A] county
appraisal district's assessment of the property . . . is a common way the amount-in-controversy requirement is
proven . . . .”).


3/3
